—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an amended judgment of the Supreme Court, Queens County (LaTorella, J.), entered May 2, 2001, which, upon an order of the same court dated December 22, 2000, granting the motion of the defendant Port Authority of New York and New Jersey pursuant to CPLR 3211 (c) for summary judgment dismissing the complaint insofar as asserted against it, dismissed the complaint insofar as asserted against that defendant.
Ordered that the amended judgment is affirmed, with costs.
The Supreme Court properly granted the motion of the defendant Port Authority of New York and New Jersey (hereinafter the Port Authority) pursuant to CPLR 3211 (c) for summary judgment based upon the Port Authority’s status as an out-of-possession landlord (see, Putnam v Stout, 38 NY2d 607; D’Orlando v Port Auth. of NY & NJ, 250 AD2d 805; Stark v Port Auth. of N.Y. & N.J., 224 AD2d 681). The motion was timely since a stipulation which extends the time in which to answer a complaint also extends the time in which to move pursuant to CPLR 3211 (c), unless a contrary intent is clearly stated (see, Rich v Lefkovits, 56 NY2d 276, 279-280; Santos v Chappell, 63 Misc 2d 730). Ritter, J.P., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.